Citation Nr: 1820934	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  10-49 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for a service-connected back disability to include separate compensable evaluations for radiculopathy of the bilateral lower extremities prior to April 19, 2017.

2.  Entitlement to an evaluation in excess of 10 percent disabling for service-connected right wrist extension tendinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kerry Hubers, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to October 1997, from February 1999 to June 1999, and from October 2003 to October 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in San Juan, Puerto Rico, currently has jurisdiction of this matter.

The Veteran testified before the undersigned in a January 2018 hearing held via videoconference.  The record contains a transcript of the hearing.

To the extent the record contains relevant evidence not yet considered by the agency of original jurisdiction (AOJ), the Veteran, through his representative, waived AOJ consideration of the evidence at his January 2018 Board hearing.  Therefore, the Board may proceed to the merits without further remand.  38 C.F.R. § 20.1304(c).  The Veteran's attorney also submitted a brief in support of his appeal in January 2018, along with the additional evidence.

The back claim on appeal has been recharacterized as including the Veteran's contention that he is entitled to separate compensable evaluations for radiculopathy of the bilateral lower extremities prior to April 19, 2017.  Whether the Veteran had radiculopathy related to his service-connected back disability is necessarily part of rating his back condition.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017) (providing that associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code).  Moreover, the Veteran will not be prejudiced by determination of this issue because he raised the issue before the Board in his September 2017 Brief and the Board will grant the relief he seeks in his brief (specifically, separate compensable ratings effective January 8, 2016).

The issue of entitlement to an evaluation in excess of 10 percent disabling for service-connected right wrist extension tendinitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the appeal period, the Veteran's service-connected back disability was manifested by limitation of motion of the thoracolumbar spine of 40-60 degrees forward flexion and a combined range of motion of 130-163 degrees.  However, pain, weakness, fatigability or incoordination further limited functional ability and range of motion with repeated use over a period of time and during flare-ups.  Moreover, the Veteran's service-connected back disability resulted in incapacitating episodes having a total duration of at least four (4) weeks but less than six (6) weeks during the twelve (12) month period ending October 2009.

2.  It is first factually ascertainable that the Veteran had radiculopathy of mild severity affecting the right lower extremity on January 8, 2016.

3.  It is first factually ascertainable that the Veteran had radiculopathy of mild severity affecting the left lower extremity on January 8, 2016.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, but no more, for the Veteran's back disability have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 and 5243 (2017).

2.  The criteria for a disability rating of 10 percent, but no more, for radiculopathy of the right lower extremity associated with the Veteran's service-connected back disability have been met from January 8, 2016.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2017).

3.  The criteria for a disability rating of 10 percent, but no more, for radiculopathy of the left lower extremity associated with the Veteran's service-connected back disability have been met from January 8, 2016.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.


I.  Increased Rating:  General Principles

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In evaluating claims for increased ratings, VA must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.

VA has considered the level of the veteran's impairment throughout the entire period on appeal, including the propriety of staged ratings.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

II.  Increased Rating:  Back Disability

The Veteran claims entitlement to a rating in excess of 20 percent disabling for his service-connected back disability which is currently rated under Diagnostic Code (DC) 5243.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45; see also 38 C.F.R. § 4.59.

Disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine (the "Formula").  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).  The Formula provides, in relevant part, the following ratings:

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Id.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Finally, a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Ranges of motion are to be rounded to the nearest five degrees.  Id., Note (4).  

The rating criteria are to be applied irrespective of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, Introductory Note to General Rating Formula for Diseases and Injuries of the Spine; see also 68 Fed. Reg. at 51,455 (Supplementary Information).

Notes appended to the new General Rating Formula for Diseases and Injuries of the Spine specify that associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  Intervertebral Disc Syndrome (IVDS) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The rating criteria provide for a 20 percent evaluation where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1). If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

Medical Evidence

The record contains private treatment records, VA treatment records, and VA examinations.  

The Veteran underwent a VA examination in October 2009.  The examiner found that the Veteran had forward flexion of 56 degrees and combined range of motion of 156 degrees.  He noted that there was objective evidence of pain following repetitive motion.  The examiner also opined that the Veteran had IVDS with incapacitating episodes "approximately 15 times during the past year for approximately 2 days each time due to low back pain flare-up."  The examiner later indicated that the Veteran had lost approximately six weeks from work over the prior twelve months due to low back pain.

The July 2011 VA examiner noted that the Veteran's service-connected back condition was characterized by fatigue, decreased motion, stiffness, weakness, spasm, and constant, severe, daily pain (without radiation).  The examiner noted that there were incapacitating episodes lasting approximately one week during the prior year.  The examiner documented flexion as 50 degrees with 163 degrees of combined range of motion.  The examiner indicated that there was no objective evidence of pain on active range of motion and no additional limitation of motion after repetitive use.  The examiner noted some decreased sensation in the left lower extremity, but did not diagnose radiculopathy or otherwise opine that the symptom was related to the low back condition.

The Veteran underwent a VA examination in April 2015 at which range of motion was measured as 60 degrees flexion and 130 degrees combined range of motion.  The examiner noted pain on examination that caused functional loss.  All ranges of motion exhibited pain.  There was objective evidence of localized tenderness of the paravertebral muscle.  The Veteran reported flare-ups of "severe" back pain.  The Veteran was able to perform repetitive use testing without additional loss of function or range of motion.  The examiner noted that pain, weakness, fatigability or incoordination did significantly limit functional ability with repeated use over a period of time and during flare-ups.  The examiner noted it was impossible to describe the additional loss in terms of range of motion.  The examination was medically consistent with the Veteran's description of functional loss during flare-ups.  The Veteran did have guarding, muscle spasm, and tenderness that did not result in abnormal gait or abnormal spinal contour.  The examiner did not note radicular pain or other signs of radiculopathy.  In making this finding, the examiner acknowledged EMG testing that had previously revealed some abnormalities of sensation but had attributed it to "mild right peroneal motor neuropathy."  The examiner opined that the Veteran did not have IVDS.

Most recently, the Veteran underwent a VA examination in May 2017.  The VA examiner diagnosed IVDS and noted the Veteran's report of daily flare-ups lasting hours.  The Veteran reported loss of standing and ambulation tolerance.  Range of motion was 40 degrees flexion and 120 degrees combined range of motion.  The examiner noted pain and spasms that caused functional loss.  There was localized tenderness at the paravertebrals.  There was no additional loss of function or range of motion after repetitive use testing.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  There was muscle spasm and guarding not resulting in abnormal gait or abnormal spinal contour.  The examiner also diagnosed radiculopathy with mild paresthesias and/or dysesthesias bilaterally and mild numbness bilaterally.  The examiner indicated the radiculopathy involved the sciatic nerve bilaterally and was of mild severity.  The examiner opined that the Veteran did not have IVDS of the thoracolumbar spine.

Both VA and private treatment records are generally consistent with the above VA examinations.  They do not typically contain range of motion findings and, to the extent they do, the ranges of motion are not lower than those recorded at the VA examinations.  See, e.g., August 2016 Private Treatment Record ("normal range of motion, normal spine alignment"; but noting pain, tenderness, and paraspinal spasms); October 2016 Private Treatment Record (same).

The treatment records do note a diagnosis of bilateral radiculopathy as early as January 8, 2016.  See January 8, 2016 Private Evaluation (diagnosing bilateral radiculopathy).  The medical records continue to show a consistent diagnosis of bilateral radiculopathy thereafter.  See, e.g., July 2016 Private Treatment Referral (noting bilateral S1 radiculopathy); August 2016 Private Electromyographic Examination ("EMG revealed bilateral S1 radiculopathy"); August 2016 Private Treatment Record ("Bilateral L5 radiculopathy."); October 2016 Private Treatment Record ("Bilateral L5 radiculopathy.").  Otherwise, the treatment records do not provide opinions regarding severity of the radiculopathy nor indicating other neurological abnormalities associated with the back condition.

Analysis

The above records indicate symptoms and functional limitations of the back that, mostly, reflect the criteria for a 20 percent rating.  However, the October 2009 VA examination indicates that the Veteran had IVDS with incapacitating episodes of roughly thirty (30) days over the prior twelve months (15 episodes multiplied by two days per episode).  Incapacitating episodes of this length would warrant a 40 percent rating under the diagnostic criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

The later examinations also tend to indicate ranges of motion within the 20 percent criteria (from 40 degrees to 60 degrees), but also indicate that pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time and during flare-ups.  The examiners consistently noted that their physical examinations and findings were medically consistent with the Veteran's description of functional loss during flare-ups.  The Board must consider the DeLuca criteria in assigning a rating and, given there are additional limitations supported by the physical findings at the VA examinations (but not captured in the objective measurements) this militates in favor of a rating higher than the documented ranges of motion suggest.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07; see also September 2017 Appellant's Brief ("Considering DeLuca the functional impairment and ROM findings are nearer to the 40 percent rating criteria than that of the 20 percent rating currently assigned.").

Furthermore, the Veteran noted at his hearing that he uses "very strong mediations" for pain.  See January 2018 Board Hearing Tr. at 7.  The Board is not permitted to consider the ameliorative effects of the medication which, presumably, allow greater range of motion than would otherwise be possible.  Moreover, according to the Veteran, the medications impact his functional abilities, including by causing drowsiness and digestive issues.

Finally, the Board is aware that all reasonable doubt must be resolved in favor of the Veteran and that VA policy is to maintain stability in ratings.  38 C.F.R. §§ 4.3 (reasonable doubt), 4.7 (higher rating assigned if disability more nearly approximates the criteria for that rating), and 4.13 (stability of ratings).

Given the medical evidence and these guiding principles, the Board finds that the evidence is at least in equipoise regarding whether the Veteran was entitled to a 40 percent rating in 2009 when he underwent the VA examination indicating he had incapacitating episodes with a total duration of roughly thirty days over the prior twelve months.  Because the evidence for the remainder of the period indicates the Veteran easily met the 20 percent criteria when he did not have flare-ups and there is medical evidence that his flare-ups further reduced his range of motion and functioning, the evidence is in equipoise regarding entitlement to a 40 percent rating throughout the remainder of the period.  Where the evidence is in equipoise, the Veteran prevails.  Gilbert, 1 Vet.App. at 53-56.

The Board grants the Veteran's claim of entitlement to a higher evaluation and awards an evaluation of 40 percent disabling, but no more, for his service-connected back disability.


III.  Rating for Radiculopathy of the Bilateral Lower Extremities

In his September 2017 Appellant's Brief, the Veteran argued that he is entitled to separate compensable evaluations for radiculopathy of the bilateral lower extremities prior to April 19, 2017.  The Veteran's argument is based on a diagnosis of radiculopathy in 2016.

As the discussion of the medical evidence above demonstrates, the Veteran was first diagnosed with radiculopathy of the bilateral extremities associated with his back condition in a January 8, 2016, private treatment note.  Notably, earlier evidence indicates there was not radiculopathy of the lower extremities.  See, e.g., July 2011 VA Examination (failing to diagnose radiculopathy); April 2015 VA Examination (affirmatively opining that the Veteran did not have radiculopathy).  As noted in the Introduction and in the merits discussion above, the Board must consider assigning a separate rating for any neurological abnormalities associated with the Veteran's service-connected back disability.  38 C.F.R. § 4.71a, Note (1).    Therefore, it is appropriate for the Board to assign a rating for radiculopathy during the period under appeal where warranted by the evidence.

Because the first diagnosis of radiculopathy of the lower extremities during the appeal period was January 8, 2016, the Veteran is entitled to separate ratings for his radiculopathy effective on that date.  The question, then, is the appropriate rating for the radiculopathy.

Diseases of the peripheral nerves are evaluated under the Schedule of Ratings for Diseases of the Peripheral Nerves.  See 38 C.F.R. § 4.124a, DCs 8510-8540, 8610-8630, and 8710-8730.  As discussed below, the disability associated with the sciatic nerves are evaluated under DC 8520.

Under DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation is assigned for complete paralysis: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

In addition, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  A Note at the beginning of 38 C.F.R. § 4.124a indicates that disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function, and that with partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The words mild, moderate, moderately severe, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration and that, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a; see also 38 C.F.R. § 4.123 (indicating neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated with a maximum equal to severe, incomplete paralysis); 38 C.F.R. § 4.124 (indicating neuralgia characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated with a maximum equal to moderate incomplete paralysis).

The May 2017 VA examination indicates that the radiculopathy was mild in nature (bilaterally) and provides a thorough discussion of the medical findings supporting that medical conclusion.  The evidence does not include medical opinions regarding the severity of the radiculopathy prior to May 2017 and does not support finding that the radiculopathy improved from January 2016 to May 2017.  Therefore, the greater weight of the evidence indicates that the Veteran's radiculopathy was mild (bilaterally).  The conclusion that the condition is mild is supported by the objective evidence which shows normal sensory examinations and normal muscle strength.  See, e.g., October 2016 private medical record.

The evidence is at least in equipoise regarding the Veteran's claim, so the Board will grant separate 10 percent ratings for radiculopathy of the right and left lower extremities.  Gilbert, 1 Vet.App. at 53-56.

IV.  Duties to Notify and Assist

The Veteran has not raised any specific issues with the duty to notify or duty to assist relating to the claims decided above.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an evaluation of 40 percent, but no higher, for a service-connected back disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation of 10 percent, but no higher, for radiculopathy of the right lower extremity associated with the service-connected back disability, is granted effective January 8, 2016, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation of 10 percent, but no higher, for radiculopathy of the left lower extremity associated with the service-connected back disability, is granted effective January 8, 2016, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran claims that his service-connected right wrist disability has worsened since his most recent VA examination in July 2011 to evaluate the severity of the condition for rating purposes.  See January 2018 Board Hearing Tr. at 8-9; September 2017 Appellant's Brief at 4.  The Veteran should be provided an updated examination to evaluate his right wrist disability.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the veteran claims a disability is worse than when originally rated and the evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination).

The Veteran testified that he has continued to receive treatment from VA facilities that is relevant to the right wrist claim.  Upon remand, available VA treatment records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).

The Veteran has also testified that he gets private treatment for his right wrist.  VA should assist him in obtaining any relevant records not in the custody of a federal agency.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding, relevant VA medical records from the Ponce Outpatient Clinic from July 2017 to the present.

2.  Contact the Veteran and request that he provide authorization for VA to obtain his complete medical records from the providers referenced during his January 2018 Board hearing, or any other provider that may have relevant medical evidence.  If the identified records are not obtained, advise the Veteran of that fact and provide him an opportunity to obtain the records.

3.  DO NOT SCHEDULE THE VETERAN FOR AN EXAMINATION UNTIL ALL THE ABOVE RECORDS HAVE BEEN OBTAINED, TO THE EXTENT POSSIBLE.

4.  Schedule the Veteran for a VA examination to address the severity of his service-connected right wrist disability.  Provide the claims file for the examiner's review.  

The Veteran's service-connected wrist condition is extensor tendonitis.  See 2005 VA examination report.  However, recent medical records reflect diagnosis of bilateral carpal tunnel syndrome.  
* The examiner should first state whether it is as likely as not the carpal tunnel syndrome is part of or a progression of the service-connected disorder.  
* If not, then the examiner should provide an opinion as to which symptoms and functional impairment are due to the service-connected condition and which are not.

5.  After completing the above, and any other development deemed necessary, readjudicate, based on the entirety of the evidence, the Veteran's claim of entitlement to an increased rating for his right wrist disability.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


